Title: To James Madison from Ebenezer Sage, 18 April 1813
From: Sage, Ebenezer
To: Madison, James


Sir
Sag harbor April 18th. 1813
A very general impression prevails in NYork among that class of Citizens who are friendly to the measures of the administration, that a change of office is about to take place in that City, that a number who have long held high and lucrative offices, will be removed and others, friendly to the present order of things, appointed (a thing long expected & thought expedient by many good men). This naturally brings forward a number of Applicants; among whom, I observe the name of Jonathan Thompson for the office of Marshal. If such change should take place this Gentn. is designated, & will receive the support of some of the best people in the City, who have long known him, and can appreciate both his public & private character. Having been acquainted with him from his boyhood, I feel it a duty to add my testimony in his favor, for such office, or any other, requiring intelligence, integrity & vigilence. But few, I believe in that City, would be more faithfull in the discharge of duty, perhaps none. With sentimts of the highest respect I am Sir Your most humbl Servt.
E Sage
PS We have quite a fleet of british ships off this port. They appear to have taken possession of Block Island, & made it a rendezvous. A good station for two purposes—blockading the sound, & driving a trade with their Connecticut friends, Who, it is said are improving the Opy. The Citizens of this port begin to be apprehensive of a visit from them
ES
